             Case 1:20-cv-10434 Document 1-12 Filed 12/10/20 Page 1 of 3




                                EXHIBIT L




49024567;5
FILED: NEW YORK COUNTY CLERK 11/18/2020 04:44 PM                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 43Case 1:20-cv-10434 Document 1-12 Filed 12/10/20 Page 2 of 3NYSCEF: 11/18/2020
                                                                   RECEIVED




                                            1 of 2
FILED: NEW YORK COUNTY CLERK 11/18/2020 04:44 PM                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 43Case 1:20-cv-10434 Document 1-12 Filed 12/10/20 Page 3 of 3NYSCEF: 11/18/2020
                                                                   RECEIVED




                                            2 of 2
